15‐2776 
Mago Int’l, LLC v. LHB AG 
                                 
          UNITED STATES COURT OF APPEALS 
               FOR THE SECOND CIRCUIT 
                       ______________              
                                 
                     August Term 2015 
                                 
     (Argued: June 15, 2016     Decided: August 15, 2016) 
                                 
                    Docket No. 15‐2776 
                                              
                                 
                MAGO INTERNATIONAL, 
                                 
                                               Plaintiff‐Appellant, 
                                                                    
                              ‐v.‐ 
                                 
                          LHB AG, 
                                 
                          Defendant‐Cross‐Claimant‐Appellee.* 
                       ______________ 




* The Clerk of Court is respectfully directed to amend the caption as set 
forth above. 
 
Before: 
 
   STRAUB, WESLEY, and LIVINGSTON, Circuit Judges. 
                 ______________ 

        Appeal from an order and judgment of the United States 
District Court for the Southern District of New York (McMahon, 
J.),  entered  after  resolution  of  cross‐motions  for  summary 
judgment.  The  District  Court  granted  summary  judgment  to 
defendant LHB AG on the basis of plaintiff Mago International’s 
failure  to  comply  strictly  with  the  terms  of  a  standby  letter  of 
credit. We AFFIRM the order and judgment of the District Court. 
                           ______________ 

       THEODORE  GEIGER,  New  York,  NY,  for  Plaintiff‐
Appellant. 
       MARK  A.  BERMAN  (Jeremy  B.  Stein,  on  the  brief), 
Hartmann  Doherty  Rosa  Berman  &  Bulbulia,  LLC,  New  York, 
NY, for Defendant‐Cross‐Claimant‐Appellee. 
                           ______________ 
WESLEY, Circuit Judge: 
       Mago  International  (“Mago”)  appeals  from  an  order  and 
judgment  of  the  United  States  District  Court  for  the  Southern 
District  of  New  York  (McMahon,  J.),  in  which  judgment  was 
entered  in  favor  of  LHB  AG  (”LHB”)  after  resolution  of  cross‐
motions  for  summary  judgment.  The  central  question  concerns 
whether Mago complied with terms of a standby letter of credit 
(“SLOC”)  issued  by  LHB—specifically,  whether  the  submission 
of  unsigned  copies  of  bills  of  lading  complied  with  the  letter’s 
requirement that Mago provide a “photocopy of [a bill of lading] 




                                    2 
evidencing  shipment  of  the  goods  to  the  applicant.”  App.  101.  
The  District  Court  concluded  that  the  unsigned  copies  did  not 
evidence  shipment  and  thus  Mago  did  not  strictly  comply.  We 
agree  and  accordingly  affirm  the  order  and  judgment  of  the 
District Court. 

                           BACKGROUND 
         In 2011, Mago—a company based in New York—entered 
into  a  contract  to  sell  chicken,  beef,  and  other  meat  products  to 
NTP Genita (“Genita”), a company based in Pristina, Kosovo. As 
is  common  in  international  transactions,  in  order  to  ensure  it 
received  payment,  Mago  required  Genita  to  obtain  an  SLOC, 
issued by Bank for Business, a Kosovar bank, and confirmed by 
LHB. Under the terms of the letter, if Genita failed to pay Mago 
within  forty‐five  days  after  the  date  of  an  invoice,  Mago  could 
present a defined set of documents to LHB and obtain payment 
on  the  SLOC.  Among  the  documents  LHB  required  was  a 
“photocopy  of  B/L  evidencing  shipment  of  the  goods  to  the 
applicant.” App. 101. 
        Mago  shipped  twelve  containers  of  products  to  Genita 
under  four  invoices,  designated  199(1‐5),  199(6‐7),  208(1‐2),  and 
208(3‐5),  respectively.  Genita  defaulted  on  all  four  invoices. 
Mago  tendered  its  first  set  of  documents  to  LHB  on  September 
19,  2012,  including  two  unsigned  bills  of  lading  for  each  of  the 
two 199 invoices. App. 114–21.  LHB rejected this tender for, inter 
alia,  not  containing  signed  bills  of  lading.  App.  129.  Mago’s 
second  tender  cured  other  deficiencies  identified  by  LHB  but 
contained  the  same  unsigned  bills  of  lading  for  the  two  199 
invoices.  App.  139–44.  LHB  again  rejected  the  tender,  emailing 
Mago’s managing director that the unsigned bills of lading were 
not  in  conformity  with  the  terms  of  the  letter.  Mago’s  third 
tender  occurred  on  October  8,  2012,  the  last  day  possible  to 




                                     3 
submit  a  demand  for  payment.  As  all  previous  tenders  had 
done,  this  one  contained  signed  bills  of  lading  for  the  208 
invoices—but  instead  of  unsigned  bills  of  lading  for  the  199 
invoices,  Mago  provided  two  telexes  from  the  shipping 
company,  Mediterranean  Shipping  Company  (“MSC”).  These 
telexes  announced  that  MSC  had  retained  the  original,  signed 
bills of lading in its files and authorized release of the shipments 
to Genita without the latter presenting the original bill of lading. 
App.  160,  166.  LHB  rejected  this  tender  as  well.  Finally,  on 
October 11, 2012, Mago tendered a set of documents containing 
signed  bills  of  lading  for  each  invoice.  App.  172–84.    LHB 
rejected this tender as untimely. App. 185. 
       Mago  then  filed  suit  in  the  Southern  District  alleging 
wrongful dishonor of the SLOC and naming both LHB and Bank 
for  Business  as  defendants.2  On  April  1,  2015,  both  LHB  and 
Mago  cross‐moved  for  summary  judgment.  The  District  Court 
issued  its  order  granting  LHB’s  motion  and  denying  Mago’s 
motion  on  August  4  and  entered  judgment  on  August  6.  Mago 
timely appealed from both the order and the judgment. 

                             DISCUSSION 
        An SLOC is an agreement by a bank to pay a beneficiary 
on  behalf  of  a  customer  who  obtains  the  letter,  if  the  customer 
defaults  on an obligation  to the  beneficiary. See,  e.g., Tudor Dev. 
Grp.  v.  U.S.  Fid.  &  Guar.  Co.,  968  F.2d  357,  360  (3d  Cir.  1992).  
“Originally devised to function in international trade, a letter of 
credit reduced the risk of nonpayment in cases where credit was 
extended to strangers in distant places” Voest‐Alpine Int’l Corp. v. 
Chase Manhattan Bank, N.A., 707 F.2d 680, 682 (2d Cir. 1983). “The 

2  However,  Bank  for  Business  was  never  served  with  the  complaint, 
and the District Court dismissed it from the case. App. 238. 




                                      4 
issuing  bank,  or  a  bank  that  acts  as  confirming  bank  for  the 
issuer, takes on an absolute duty to pay the amount of the credit 
to  the  beneficiary,  so  long  as  the  beneficiary  complies  with  the 
terms of the letter.” Beyene v. Irving Tr. Co., 762 F.2d 4, 6 (2d Cir. 
1985). However, “[i]n order to protect the issuing or confirming 
bank,  this  absolute  duty  does  not  arise  unless  the  terms  of  the 
letter have been complied with strictly.” Id.  “Adherence to this 
rule ensures that banks, dealing only in documents, will be able 
to  act  quickly,  enhancing  the  letter  of  credit’s  fluidity.  Literal 
compliance with the credit therefore is also essential so as not to 
impose  an  obligation  upon  the  bank  that  it  did  not  undertake 
and so as not to jeopardize the bank’s right to indemnity from its 
customer.”  Voest‐Alpine,  707  F.2d  at  682–83.  Therefore,  “[i]n 
determining  whether  to  pay,  the  bank  looks  solely  at  the  letter 
and  the  documentation  the  beneficiary  presents[]  to  determine 
whether  the  documentation  meets  the  requirements  in  the 
letter.”  Marino  Indus.  Corp.  v.  Chase  Manhattan  Bank,  N.A.,  686 
F.2d  112,  115  (2d  Cir.  1982).  “The  corollary  to  the  rule  of  strict 
compliance  is  that  the  requirements  in  letters  of  credit  must  be 
explicit and that all ambiguities are construed against the bank. 
Since the beneficiary must comply strictly with the requirements 
of  the  letter,  it  must  know  precisely  and  unequivocally  what 
those requirements are.” Id. (citations omitted). 
        As  the  District  Court  noted,  resolution  of  this  case  turns 
on  whether  Mago  strictly  complied  with  the  terms  of  the 
SLOC—specifically,  whether  presentation  of  unsigned  copies  of 
bills of lading satisfy the credit’s requirement that Mago submit 
a  “photocopy  of  B/L  evidencing  shipment  of  the  goods  to  the 
applicant.”  App.  101.3  Mago  argues  principally  that,  under  the 

3 We review de novo a district court’s grant of summary judgment, and 
“[w]here  there  are  no  disputed  issues  of  material  fact,  our  task  is  to 




                                        5 
Uniform  Customs  and  Practice  for  Documentary  Credits  (the 
“UCP”)  and  interpretive  guidance  issued  by  the  International 
Chamber  of  Commerce  Banking  Commission,  where  a  letter  of 
credit  requires  “copies”  of  transport  documents  like  bills  of 
lading, those copies do not need to be signed. Although the letter 
does  explicitly  incorporate  the  UCP  and  even  assuming  Mago 
interprets  the  UCP  correctly,  Mago’s  argument  fails  for  the 
simple reason that LHB’s letter did not simply require a copy of 
a bill of  lading, but required one  that “evidenc[ed] shipment of 
the  goods  to  the  applicant.”  App.  101.  Thus,  whatever  general 
guidelines  are  applicable,  the  copies  here  were  required  to 
evidence shipment. Because the bill of lading at issue required a 
signature  to  evidence  shipment,  the  presentation  of  those 
documents did not strictly comply with the terms of the letter.  
        Even  though  the  unsigned  copies  of  the  bills  of  lading 
here reflect the name of a ship and purported date of shipment, 
absent  the  carrier’s  signature,  there  is  no  evidence  that  the 
shipping  information  on  the  bill  of  lading  reflects  the  actual 
shipment of the goods—precisely the information that the SLOC 
requires.  Notably,  the  signature  block  on  the  bills  where  the 
carrier would have signed is immediately preceded by language 
to that effect:  
            RECEIVED  by  the  Carrier  in  apparent  good 
            order  and  condition  (unless  otherwise  stated 

determine whether the district court correctly applied the law.” Mario 
v.  P&C  Food  Mkts.,  Inc.,  313  F.3d  758,  764  (2d  Cir.  2002)  (internal 
quotation  marks  omitted).  “We  must  resolve  any  documentary 
ambiguity  in  [Mago’s]  favor  at  this  stage  of  the  proceedings,  because 
in  ruling  upon  a  motion  for  summary  judgment,  we  construe 
ambiguous  contractual  terms  in  favor  of  the  party  opposing  the 
motion.” Bouzo v. Citibank, N.A., 96 F.3d 51, 58 (2d Cir. 1996). 




                                      6 
           herein)  the  total  number  or  quantity  of 
           Containers or other packages or units indicated 
           in the box entitled Carrier’s Receipt for carriage 
           subject  to  all  the  terms  and  conditions  thereof 
           from the Place of Receipt or Port of Loading to 
           the  Port  of  Discharge  or  Place  of  Delivery, 
           whichever is applicable. 
App. 181. Without the carrier’s signature, the presented copy of 
the bill of lading does not appear to fulfill the terms of the SLOC. 
While  copies  of  bills  of  lading  may  not  generally  require 
signatures, see INTERNATIONAL  STANDARD  BANKING  PRACTICE FOR 
THE  EXAMINATION OF  DOCUMENTS  UNDER  DOCUMENTARY  CREDITS 
SUBJECT TO  UCP 600 (“ISBP”) ¶ 20, the copies of the bill of lading 
here  appear  to  require  such  a  signature  to  satisfy  the  SLOC’s 
requirement  that  the  document  “evidenc[e]  shipment  of  the 
goods  to  the  applicant.”  App.  101;  see  also  UCP  600,  Art.  XIV 
(“[B]anks  will  accept  the  document  as  presented  if  its  content 
appears  to  fulfill  the  function  of  the  required  document.” 
(emphasis  added)).  Although  Mago  presented  telexes  that  it 
claimed also evidenced shipment, those telexes cannot satisfy the 
letter’s  requirement  that  such  evidence  be  contained  in  a  bill  of 
lading. For the same reason, Mago’s argument that the SLOC did 
not  explicitly  require  a  signature  is  unavailing;  it  explicitly 
required evidence of  shipment in the  bill  of lading,  and the  bill 
of  lading  at  issue  required  a  signature  for  confirmation  of 
shipment.  Accordingly,  neither  the  unsigned  bills  of  lading  nor 
the  telexes  tendered  by  Mago  in  its  presentations  to  LHB 
satisfied  the  requirement  of  strict  compliance,  and  LHB  was 
entitled to reject the presentations. See Beyene, 762 F.2d at 6–7. 
       Mago  finally  argues  that  the  District  Court  erred  in 
granting summary judgment to LHB on the entire amount of the 
SLOC since Mago presented conforming documents with respect 




                                    7 
to  the  208  invoices  covering  five  containers  of  food  products. 
Instead, Mago contends, the District Court should have not have 
granted  summary  judgment  to  LHB  on  those  invoices.  But 
Mago’s complaint does not present invoice‐specific claims to the 
District  Court,  nor  does  it  anywhere  request  at  least  partial 
payment  on  the  208  invoices.  App.  18–21,  45–47.  During  oral 
argument on the summary judgment motions, the District Court 
expressly  asked  for  clarification  on  the  differences  between  the 
199 and 208 invoices—Mago still did not contend it was owed at 
least  partial  payment  on  the  SLOC.  Supp.  App.  177–86.  In  its 
summary  judgment  order,  the  District  Court  expressly  noted 
that  Mago  had  briefed  nothing  regarding  the  208  invoices  and 
further  noted  that  that  it  did  not  know  whether  that  was 
“because  Mago  was  paid  with  respect  to  the  208  invoices  or 
because the failure to present conforming documents for the 199 
invoices  meant  that  Mago  forfeited  payment  even  for  invoices 
that  did  on  their  face  confirm  to  the  terms  of  Item  46A.”  App. 
242. Mago did not move for reconsideration or otherwise argue 
this point; it simply filed a notice of appeal. 
        “We  have  repeatedly  held  that  if  an  argument  has  not 
been raised before the district court, we will not consider it . . . .” 
Kraebel v. N.Y.C. Dep’t of Hous. Pres. & Dev., 959 F.2d 395, 401 (2d 
Cir.  1992)  (citation  omitted).  We  have,  on  occasion,  permitted 
new  arguments  in  support  of  “a  proposition  presented  below.” 
Eastman Kodak Co. v. STWB, Inc., 452 F.3d 215, 221 (2d Cir. 2006). 
But Mago is not making a new argument for a proposition made 
below;  it  never  requested  this  relief  from  the  District  Court.  In 
fact, Mago still has not made an argument that the law permits 
(much  less  requires)  partial  payment  on  an  SLOC.4  It  has  cited 

4  LHB’s  briefing  argues  that  while  the  UCP  permits  partial  draws  on 
the  SLOC,  Mago  never  made  a  request  for  a  partial  draw  and  thus 




                                      8 
no case law on appeal, merely requesting vacatur and remand to 
the District Court for consideration in the first instance—on the 
basis  of  what  theory  we  have  not  been  told.  Where  a  party  has 
had  such  numerous  occasions  to  request  certain  relief  from  the 
District  Court  and,  failing  to  do  so,  has  presented  no  legal 
argument  of  error  to  us  on  appeal,  we  will  not  set  aside  the 
District Court’s judgment. 

                            CONCLUSION 
      We  have  considered  all  of  Mago’s  arguments  and  find 
them to be without merit. For the reasons stated in this opinion, 
we AFFIRM the order and judgment of the District Court. 




LHB could only evaluate the presentation as a whole. Because we hold 
Mago  forfeited  its  claims  to  partial  payment,  we  need  not  address 
whether LHB has correctly stated the law governing partial draws. 




                                    9